DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
All claims in the present application have effective filing dates on or after March 16, 2013. Therefore, the present application is being examined under the AIA  first to file provisions. 

Acknowledgements
Applicant’s response filed July 26, 2021 is acknowledged.
Claims 1-20 are pending in the application.
Claims 1-20 are examined below.
The Examiner for this application has changed.  Please note that the Examiner of record is now Jamie Kucab.
Based on a comparison of the PGPub US 2020/0372492 A1 with applicant’s originally submitted specification, the PGPub appears to be a fair and accurate record of the applicant’s specification. Therefore, references to applicant’s specification will typically be made by this examiner as references to the PGPub. Unless otherwise noted, references to applicant’s specification as published via PGPub will be in the format [####], and references to applicant’s specification as filed will be in the format ¶## or by page and line number.
The notations in the immediately preceding paragraph apply to any future Office actions from this Examiner.

Examiner Request
Applicant is requested to indicate where in the specification there is support for amendments to claims should applicant amend. The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112, 1st paragraph issues that can arise when claims are amended without support in the specification. Examiner thanks applicant in advance. See also relevant portions of MPEP 2163.II.A:
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP § 714.02 and § 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.").

Claim Rejections - 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3, 8-10, 12, 13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, Applicant’s recitation "the completing the transaction request" would have been unclear to a person having ordinary skill in the art. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this recitation refers to the previously-introduced writing the interconnected transaction (claim 1) or complet[ing] the transaction between the first financial subsystem and the second financial subsystem (claim 1) or completing the first system transaction request (claim 2) or is intended to introduce a new element in the claim. See MPEP § 2173.05(e).
Regarding claim 8, Applicant’s recitations "the writing the interconnected transaction request" and “the retrieving the interconnected transaction request” would have been unclear to a person having ordinary skill in the art. There is insufficient antecedent basis for these limitations in the claim. See MPEP § 2173.05(e). 
Claim 15 contains language similar to the recitation in claim 8 discussed in the immediately preceding paragraph, and claim 15 is rejected for reasons similar to those discussed above.
Regarding claim 12, applicant’s recitation “completing, by the first financial subsystem, …; and completing, by the second financial subsystem” would have been unclear to a person having ordinary skill in the art at the time of the invention. It is unclear whether these financial subsystems are part of the claimed system, or not. 
Claim 18 contains language similar to the recitation in claim 15 discussed in the immediately preceding paragraph, and claim 18 is rejected for reasons similar to those discussed above.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either statute. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (pre-AIA ) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States. . . .

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed 

Claims 1-4, 8-13, and 15-19, as understood by the examiner, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Teitelbaum (US 2021/0049586 A1).
Teitelbaum discloses the claimed method/system/CRM, including:
Claim
Limitation
Representative disclosure in Teitelbaum
1,11,17
receiving, by a computing device, an interconnected transaction request comprising a first financial subsystem identifier representing a first financial subsystem, a second financial subsystem identifier representing a second financial subsystem, and a transaction request representing a transaction between the first financial subsystem and the second financial subsystem
"[0040] By way of illustration, user 130A can generate and/or transmit such a transaction initiation notification via application(s) 112 (e.g., an accounting application or service configured to initiate and/or track incoming and outgoing payments, transactions, invoices, etc.), transaction execution application 114, etc. Such a notification can indicate that the user intends to transmit a payment (e.g., an ACH payment) and may further include an amount (e.g., $1,000). Such a notification may be transmitted to and/or received by server 140.""[0048] ... user 130A can generate 

identifying, by the computing device, the first financial subsystem from the interconnected transaction request
"[0041] … the described technologies can be configured to identify the appropriate account identifier (e.g., an associated personal account, business account, etc.) with respect to which the transaction is to be executed (e.g., the account from which funds for the referenced transaction should be transferred). As noted, such determination(s) can be computed, for example, based on various parameters, metadata, etc., associated with respect to the user identifier and/or respective account identifiers, which define various rules, conditions, etc., with 

identifying, by the computing device, the second financial subsystem from the interconnected transaction request
"[0049] …  the underlying account information associated with such a recipient can be identified and utilized"
1,11,17
generating, by the computing device, an interconnected transaction comprising the first financial subsystem identifier, the second financial subsystem identifier, and the transaction request
"[0051] At operation 240, a transaction is generated. In certain implementations, such a transaction can be generated based on an account identifier associated with the first user identifier and an account identifier associated with the second user identifier. In certain implementations, one or more account identifiers associated with the second user identifier can be identified. For example, as described in detail herein, 

writing, by the computing device, the interconnected transaction to an interconnected transaction ledger, wherein the interconnected trasaction can be retrieved by the second financial subsystem to complete the transaction between the first 

2,12,18
completing, by the first financial subsystem, a first system transaction request in response to the receiving the interconnected transaction request, wherein the transaction request comprises the first system transaction request and a second system transaction request
"[0058] … ACH payment between the referenced accounts of user 130A and 130B"
3,12,18
completing, by the second financial subsystem, the second system transaction request from the transaction request

4,13,19
wherein the interconnected transaction request is transmitted by a first user
"[0040] By way of illustration, user 130A can generate and/or transmit such a transaction initiation notification"
4,13,19
wherein the first system transaction request is associated with a first account of the first user
"[0058] At operation 260, execution of the transaction can be initiated. For example, upon generating the 

wherein the second system transaction request defines a second account associated with a second user

8,15
wherein a knowledge system monitors the writing the interconnected transaction request to the interconnected transaction ledger and the retrieving the interconnected transaction request from the interconnected transaction ledger
"[0028] … in certain implementations the transaction history of the user that initiated a transaction request and/or of other user(s) can be accounted for in determining the manner in which such a transaction is to be processed (e.g., to determine the underlying account identifiers with respect to which outgoing and/or incoming transactions are to be processed under certain circumstances/scenarios). For example, in scenarios in which such transaction historie(s) reflect that transactions bearing certain 
8,15
wherein the knowledge system generates an identity-based recommendation based on the monitoring

9,16
wherein the knowledge system generates the identity-based 

10,15
wherein the identity-based recommendation comprises at least one of a financial system recommendation or a user recommendation



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either statute. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103(a) (pre-AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-7, 14, and 20, as understood by the examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Teitelbaum in view of Alferov (US 2020/0272619 A1).
Although Teitelbaum discloses the use of blockchain for the identity repository and refers to the transaction repository as a “ledger,” Teitelbaum fails to explicitly disclose but Alferov teaches:
Claim
Limitation
Representative teaching in Alferov
5,14,20
wherein the interconnected transaction ledger comprises a blockchain-based technology
"[0033] … settlement transactions are generated, which include amount to be paid from Electronic Trading System 1 (Buyer) to Electronic Trading System 1 (Seller) and amount to be paid from Electronic Trading System 1 (Buyer) to connected Electronic Measurement System. These transactions are saved into blockchain database.""[0034] … All Trading Systems and Electronic Measurement Systems have their own Data Processing/Encryption Nodes"
6,14,20
wherein the first financial subsystem comprises a blockchain node

6,14,20
wherein the interconnected transaction request is written to the interconnected transaction ledger via the blockchain node

7,14,20
wherein the first financial subsystem communicates with a ledger communicator to write the interconnected transaction request to the interconnected transaction ledger



It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Teitelbaum to include the blockchain transaction repository of Alferov in order to achieve the predictable result of the security and transparency of a blockchain transaction repository.

Response to Amendments and Arguments
The rejections of the previous office action are withdrawn in response to applicant’s amendment. However, note the new rejections above responsive to applicant’s amendment.
	
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
References considered pertinent to Applicant’s disclosure are listed on form 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The Examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The Examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” Without such an authorization in place, an examiner is unable to respond via email.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Neha Patel, can be reached at (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/JAMIE R KUCAB/Primary Examiner, Art Unit 3685